Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 1 of 13 Page ID #:1



  1   ANOUSH HAKIMI (State Bar No. 228858)
      anoush@handslawgroup.com
  2   PETER SHAHRIARI (State Bar No. 237074)
      peter@handslawgroup.com
  3   THE LAW OFFICE OF HAKIMI &
      SHAHRIARI
  4   7080 Hollywood Blvd., Suite 804
      Los Angeles, CA 90028
  5
      Telephone: (323) 672 - 8281
  6   Facsimile: (213) 402 - 2170
  7   Attorneys for Plaintiff,
      CORRINE ALVILLAR
  8
  9                         UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
      Corrine Alvillar,                            Case No.:
 12
              Plaintiff,
 13   vs.
                                             COMPLAINT FOR VIOLATIONS
 14                                          OF: AMERICAN’S WITH
      Oban Renaissance, LLC, a California    DISABILITIES ACT OF 1990, 42
 15   Limited Liability Company; and Does 1- U.S.C. § 12181 ET SEQ.; UNRUH
 16   10,                                    CIVIL RIGHTS ACT, CALIFORNIA
 17         Defendants.                      CIVIL CODE § 51 ET SEQ.

 18
 19
 20
 21
 22
 23         Plaintiff Corrine Alvillar (hereinafter referred to as “Plaintiff”), complains of
 24   Oban Renaissance, LLC, and Does 1-10 (each, individually a “Defendant” and
 25   collectively “Defendants”) and alleges as follows:
 26                                      I.     PARTIES
 27         1.     Plaintiff is a California resident with physical disabilities. Plaintiff
 28

                                              COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 2 of 13 Page ID #:2



  1   suffers from heart failure and coronary disease which severely limit her ability to
  2   walk or stand. Plaintiff is mobility impaired and relies on a wheelchair for mobility.
  3
      Plaintiff cannot walk or stand without assistance. Plaintiff is qualified as being
  4
      disabled pursuant to 42 USC Section 12102(2)(A), the California Unruh Civil
  5
      Rights Act, Sections 51, et seq. and 52, et seq., and other statutory laws which
  6
      protect the rights of “disabled persons”. She has been issued a Disabled Person
  7
      Parking Placard by the State of California.
  8
            2.     Defendant Oban Renaissance owned the property (“Property”) located
  9
 10   at 617 S. Centre Street, San Pedro, California, at all relevant times.

 11         3.     There is a business establishment on the Property known as the

 12   “Happy Diner" (hereinafter “Happy Diner”).
 13         4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
 14   owners, subsidiaries, parent companies, employers, employees, agents, corporate
 15   officers, managers, principles and/or representatives of Defendants. Plaintiff is
 16   unaware of the true names and capacities of Defendants sued herein, as DOES 1
 17   through 10, inclusive, and therefore, sues those Defendants by fictitious names.
 18
      Plaintiff requests that the Court grant leave to amend this complaint to allege the
 19
      true names and capacities when determined by whatever source.
 20
            5.     Plaintiff alleges that Defendants at all times have been and are relevant
 21
      to this cause of action, the owners, franchisees, lessees, general partners, limited
 22
      partners, agents, employees, employers, represent partners, subsidiaries, partner
 23
      companies, and/or joint ventures of the remaining Defendants and were acting
 24
 25   within the course and scope of that relationship. Plaintiff is further informed and

 26   believes and alleges that each of the Defendants gave consent to, ratified, and/or
 27   authorized the acts alleged of each of the remaining defendants.
 28         6.     Plaintiff visited the public accommodations owned and operated by
                                            2
                                        COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 3 of 13 Page ID #:3



  1   Defendants with the intent to purchase and/or use the goods, services, facilities,
  2   privileges, advantages or accommodations operated and/or owned by Defendants.
  3
  4
                                II.    JURISDICTION & VENUE
  5
             7.     This Court has subject matter jurisdiction over this action pursuant to
  6
      28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
  7
      Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
  8
             8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
  9
 10   action, arising from the same nucleus of operative facts and arising out of the same

 11   transactions, is also brought under California’s Unruh Civil Rights Act, which act

 12   expressly incorporates the ADA.
 13          9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
 14   founded on the fact that the real property which is the subject of this action is
 15   located in this district and that Plaintiffs cause of action arose in this district.
 16
 17                                         III.   FACTS
 18
             10.    The Property operated by Defendants is a facility which is open to the
 19
      public and is a business establishment.
 20
             11.    Plaintiff alleges that the Property has been newly constructed and/or
 21
      underwent remodeling, repairs, or alterations since 1992, and that Defendants have
 22
      failed to comply with California access standards which applied at the time of each
 23
      new construction and/or alteration or failed to maintain accessible features in
 24
 25   operable working condition.

 26          12.    Plaintiff visited the Property during the relevant statutory period on
 27   two (2) separate occasions including but not limited to February 2019 and March
 28   2019, to eat food.
                                             3
                                         COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 4 of 13 Page ID #:4



  1         13.    Defendants did not offer persons with disabilities with equivalent
  2   facilities, privileges and advantages offered by Defendants to other patrons.
  3
            14.    Plaintiff encountered barriers (both physical and intangible) that
  4
      interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
  5
      services, privileges and accommodations offered at the Property.
  6
            15.    Parking for patrons visiting the Property are among the facilities,
  7
      privileges, and advantages offered by Defendants to patrons of the Property.
  8
            16.    However, there is no accessible parking for disabled persons and the
  9
 10   sole parking space designated for disabled person does not comply with the

 11   Americans with Disabilities Act (“ADA”).

 12         17.    The parking area does not comply with the latest California Building
 13   Codes (“2010 CBC Code”).
 14         18.    Parking are one of the facilities, privileges, and advantages offered by
 15   Defendants to patrons of the Property.
 16         19.    When Plaintiff visited the Property, she experienced access barriers
 17   related to parking.
 18
            20.    The parking lot for diner customers is in a lot behind the building
 19
      where the diner is located.
 20
            21.    There was no designated disabled parking located at the Property. Not
 21
      one single space. 2010 CBC Section 1129B.1; ADA 1991 Code § 4.6; ADA 2010
 22
      Code § 208.1.
 23
            22.    The ground surface of the parking lot was severely cracked, broken
 24
 25   and uneven. The ground was not stable. The ground was not firm. The ground

 26   surface deforms with applied forces. 2010 CBC Section 1133B.7.1; ADA 1991
 27   Code § 4.5.1; ADA 2010 Code § 302.1.
 28         23.    Upon information and belief, currently, there is no compliant
                                           4
                                       COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 5 of 13 Page ID #:5



  1   designated disabled parking at the Property. There is no accessible access pathway
  2   to the entrance of the Property.
  3
            24.    Dining seating for the patrons for the Property are among the facilities,
  4
      privileges, and advantages offered by Defendants to patrons of the Property.
  5
            25.    However, there are no dining seating which are accessible to disabled
  6
      persons. No dinning spaces comply with the Americans with Disabilities Act
  7
      (“ADA”).
  8
            26.    The dining seating at Happy Diner does not comply with the latest
  9
 10   California Building Codes (“2010 CBC Code”).

 11         27.    Dining seating inside Happy Diner are one of the facilities, privileges,

 12   and advantages offered by Defendants to patrons of the Property.
 13         28.    There are no wheelchair accessible tables at Happy Diner.
 14         29.    Counter seating located inside the diner are one of the facilities,
 15   privileges, and advantages offered by Defendants to patrons of the Property.
 16         30.    When Plaintiff tried to gain access to the counter seating, she was not
 17   able to do so because of the barriers.
 18
            31.    There is no drop-down counter available for Plaintiff. To
 19
      accommodate those in wheelchairs accessible dinning counters must measure
 20
      between 28 inches to 34 inches above the finished floor. 2010 CBC Section
 21
      1104B.5; 1122B.4; ADA 1991 Code § 5.2; ADA 2010 Code § 904. The counter
 22
      seating was higher than 34 inches from the floor. There must also be clear knee
 23
      clearance under the counter of 27 inches high, 30 inches wide and 19 inches deep.
 24
 25   2010 CBC Section 1104B.5.4; 1122B.3; ADA 1991 Code § 4.32.3.

 26         32.    When Plaintiff tried to gain access the table dining seating, she was
 27   not able to do so because of the barriers.
 28         33.    Dining table seating should provide wheelchair accessible seating.
                                             5
                                         COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 6 of 13 Page ID #:6



  1   Accessible tables must provide clear floor space of 30 inches by 48 inches to
  2   accommodate a single stationary wheelchair and occupant. 2010 CBC Section
  3
      1118B.4; ADA 1991 Code § 4.2.4.1; ADA 2010 Code § 305.3. None of the tables
  4
      have clear space underneath. Under the tables there must be at least 30 inches
  5
      wide, 27 inches high and 19 inches clear knee room. 2010 CBC Section 1122B.3;
  6
      ADA 1991 Code § 4.32.3; ADA 2010 Code § 902.4.1. Here it is a violation to fail
  7
      to provide clear floor space at the dining tables. The tables violate the law because
  8
      they do not have clear knee space under the tables. The underside of the tables are
  9
 10   obstructed by table stands.

 11          34.    Inside the Happy Diner, there is insufficient clear floor space for

 12   Plaintiff to access the facilities of the restaurant. Chairs block the path. The floor
 13   space between the chairs and the wall along to path to the restroom is less than 32
 14   inches. 2010 CBC Section 1118B.1.4; ADA 1991 Code § 4.32.3; ADA 2010 Code
 15   § 902.4.1. The only path of travel to the restroom is obstructed by the restaurant’s
 16   extra supply of chairs which are stored in the only path to the restroom. It is
 17   difficult for Plaintiff to get to the restroom.
 18
             35.    Restrooms are one of the facilities, privileges, and advantages offered
 19
      by Defendant to patrons of the Property.
 20
             36.    There was no compliant wall signage for the restroom. 2010 CBC
 21
      Code 1117B.5.7; ADA 1991§ 4.30.6; ADA 2010 § 703.4. There was no signage on
 22
      the wall approaching the restrooms. There was no International Symbol of
 23
      Accessibility on the door signage. 2010 CBC Code 1115B.4.1.; ADA 2010 § 703.7.
 24
 25   The mirror in the restroom was mounted with the bottom edge of the reflecting

 26   surface more than 40 inches from the ground, making it difficult for Plaintiff to use
 27   the mirror. 2010 CBC Code 1115B.8.1; ADA 1991 § 4.19.6; ADA 2010 § 603.3.
 28          37.    The toilet facilities are not accessible to Plaintiff. To accommodate
                                             6
                                         COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 7 of 13 Page ID #:7



  1   people in wheelchairs toilet facilities must have grab bars affixed to the adjacent
  2   side wall. 2010 CBC Section 1115B.4.1.3.3.1; ADA 1991 Code § 4.16.4; ADA
  3
      2010 Code § 604.5.1. To accommodate people in wheelchairs toilet facilities must
  4
      have grab bars affixed to the adjacent back wall. 2010 CBC Section
  5
      1115B.4.1.3.3.2; ADA 1991 Code § 4.16.4; ADA 2010 Code § 604.5.2. Here, it is
  6
      a violation to fail to have grab bars for the toilet facilities.
  7
             38.    There was no compliant water closet. The centerline of the toilet was
  8
      less than 18 inches from the partition. 2010 CBC Code 1115B.4.1; ADA 2010
  9
 10   section 604.8.1. The water closet did not provide a minimum of 60” wide clear

 11   floor space in front of the toilet. 2010 CBC Code 1115B.4.1; ADA 2010 section

 12   604.8.1. The water closet did not provide a minimum of 48” deep clear floor space
 13   in front of the toilet.
 14          39.    The toilet tissue dispenser is mounted more than 12” from the front
 15   edge of the toilet seat, making it hard for Plaintiff to use the toilet. 2010 CBC
 16   Section 1115B.8.4; ADA 1991 Code § 4.16.6; ADA 2010 Code § 604.7. The mirror
 17   in the restroom is in violation of the law because it is mounted with the bottom edge
 18
      of the reflecting surface more than 40 inches from the ground, making it difficult
 19
      for Plaintiff to use the mirror. 2010 CBC Section 1115B.8.1.1; ADA 1991 Code §
 20
      4.19.6; ADA 2010 Code § 603.3.
 21
             40.    The toilet seat cover dispenser was mounted more than 40 inches from
 22
      the ground, making it difficult for Plaintiff to reach. 2010 CBC Code 1115B.8.3;
 23
      1991 ADA § 4.22.7; ADA 2010 § 606.1.
 24
 25          41.    Upon information and belief, currently, there is no accessible restroom

 26   offered by Defendant for use by persons in a wheelchair.
 27          42.    Plaintiff personally encountered these barriers.
 28          43.    These inaccessible conditions denied Plaintiff full and equal access
                                              7
                                          COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 8 of 13 Page ID #:8



  1   and caused difficulty, humiliation and frustration.
  2          44.    The barriers existed during each of Plaintiff’s visits in 2019.
  3
             45.    Plaintiff alleges that Defendants knew that the architectural barriers
  4
      prevented access. Plaintiff will prove that Defendants had actual knowledge that the
  5
      architectural barriers prevented access and that the noncompliance with the
  6
      ADAAG and Title 24 of the California Building Code regarding accessible features
  7
      was intentional.
  8
             46.    Plaintiff intends to return to Defendants public accommodation
  9
 10   facilities in the near future. Plaintiff is currently deterred from returning because of

 11   the knowledge of barriers to equal access that continue to exist at Defendants’

 12   facilities that relate to Plaintiff’s disabilities.
 13          47.    Defendant has failed to maintain in working and useable conditions
 14   those features necessary to provide ready access to persons with disabilities.
 15          48.    Defendant Happy Diner has the financial resources to remove these
 16   barriers without much expense or difficulty in order to make their Property more
 17   accessible to their mobility impaired customers. These barriers are readily
 18
      achievable to remove. The United States Department of Justice has identified that
 19
      these types of barriers are readily achievable to remove.
 20
             49.    To date, Defendants refuse to remove these barriers.
 21
             50.    On information and belief, the Plaintiff alleges that the Defendants’
 22
      failure to remove these barriers was intentional because the barriers are logical and
 23
      obvious. During all relevant times Defendants had authority, control and dominion
 24
 25   over these conditions and therefore the absence of accessible facilities was not a

 26   mishap but rather an intentional act.
 27          51.    These barriers to access are described herein without prejudice to
 28   Plaintiff citing addition barriers to access after inspection by plaintiff’s access
                                               8
                                           COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 9 of 13 Page ID #:9



  1   agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
  2   once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
  3
      barriers that relate to their disability removed regardless of whether they personally
  4
      encountered them).
  5
  6
         IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  7       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
  8
                                     (Against All Defendants)
  9
 10
            52.    Plaintiff alleges and incorporates by reference each and every
 11
      allegation contained in all prior paragraphs of this complaint.
 12
            53.    Title III of the ADA prohibits discrimination against any person on the
 13
      basis of disability in the full and equal enjoyment of the goods, services, facilities,
 14
      privileges, advantages, or accommodations of any place of public accommodation
 15
 16   by any person who owns, leases or leases to, operates a place of public

 17   accommodation. U.S.C. § 12182(a).

 18         54.    Defendants discriminated against Plaintiff by denying “full and equal
 19   enjoyment” and use of the goods, services, facilities, privileges or accommodations
 20   of Defendant’s facility during each visit and each incident of deterred visit.
 21         55.    The acts and omissions of Defendant herein are in violation of
 22   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
 23         56.     Pursuant to the ADA discrimination is a “failure to make reasonable
 24
      modifications in policies, practices or procedures, when such modifications are
 25
      necessary to afford goods, services, facilities, privileged, advantages or
 26
      accommodation to individuals with disabilities, unless the entity can demonstrate
 27
      that making such modifications would fundamentally alter the nature of such goods,
 28
                                             9
                                         COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 10 of 13 Page ID #:10



   1   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
   2   12182(b)(2)(A)(ii).
   3
             57.     The ADA prohibits failing to remove structural architectural barriers in
   4
       existing facilities where such removal is readily achievable. 42 U.S.C. §
   5
       12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
   6
       accomplishable and able to be carried out without much difficulty or expense.” Id.
   7
       § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
   8
       Part 36.
   9
  10         58.     In the event removal of any barrier is shown to not be readily

  11   achievable, a failure to make goods, services, facilities, or accommodations

  12   available through alternative methods is also prohibited if these methods are readily
  13   achievable. Id. § 12182(b)(2)(A)(v).
  14         59.     Plaintiff alleges that Defendant can easily remove the architectural
  15   barriers at their facility without much difficulty or expense, and that Defendant
  16   violated the ADA by failing to remove those barriers because it was readily
  17   achievable to do so. Defendants can afford such costs given they are a fraction of
  18
       what the Defendants takes in rental profits for such a lucrative property.
  19
             60.     In the alternative, if it was not “readily achievable” for Defendants to
  20
       remove the facilities barriers, the Defendants violated the ADA by failing to make
  21
       the required services available through alternative methods, which are readily
  22
       achievable.
  23
             61.     On information and belief, the facility was modified after January 26,
  24
  25   1992, mandating access requirements under the ADA.

  26         62.     The ADA requires that facilities altered in a manner that affects or
  27   could affect its usability must be made readily accessible to individuals with
  28   disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
                                            10
                                         COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 11 of 13 Page ID #:11



   1         63.    Plaintiff alleges that Defendants altered the facility in a manner that
   2   violated the ADA and was not readily accessible to physically disabled persons,
   3
       including Plaintiff, to the maximum extent feasible.
   4
             64.    The ADA also requires reasonable modification in policies, practices,
   5
       or procedures when necessary to afford such goods, services, facilities, or
   6
       accommodations to individuals with disabilities, unless the entity can demonstrate
   7
       that making such modifications would fundamentally alter their nature. 42 U.S.C. §
   8
       12182(b)(2)(A)(ii).
   9
  10         65.    Plaintiff alleges that Defendants violated the ADA by failing to make

  11   reasonable modifications in policies, practices, or procedures at the facility when

  12   these modifications were necessary to afford (and would not fundamentally alter the
  13   nature of) these goods, services, facilities, or accommodations.
  14         66.    Plaintiff seeks a finding from this Court that Defendants violated the
  15   ADA in order to pursue damages under California’s Unruh Civil Rights Act for
  16   Disable Persons Act.
  17         67.    Here the Defendants’ failure to make sure that accessible facilities
  18
       were available and ready to be used by the Plaintiff is a violation of law.
  19
             68.    Plaintiff would like to continue to frequent Defendants’ facility
  20
       because it is geographically close to her home and she enjoys the food, but Plaintiff
  21
       has been discriminated against and continues to be discriminated against because of
  22
       the lack of accessible features.
  23
             69.    Among the remedies sought, Plaintiff seeks an injunction order
  24
  25   requiring compliance with the state and federal access laws for all the access

  26   violations that exist at the Property.
  27   //
  28   //
                                             11
                                          COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 12 of 13 Page ID #:12



   1     V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
   2                       (Cal. Civ. Code § 51-53.)

   3                                  (Against All Defendants)
   4
   5          70.    Plaintiff repleads and incorporates by reference, as fully set forth again

   6   herein, the allegations contained in all prior paragraphs of this complaint.

   7          71.    California Civil Code § 51 states, in part: All persons within the
   8   jurisdictions of this state are entitled to the full and equal accommodations,
   9   advantages, facilities, privileges, or services in all business establishments of every
  10   kind whatsoever.
  11          72.    California Civil Code § 51 also states, in part: No business
  12   establishment of any kind whatsoever shall discriminate against any person in this
  13
       state because of the disability of the person.
  14
              73.    California Civil Code § 51(f) specifically incorporates (by reference)
  15
       an individual’s rights under the ADA into the Unruh Act.
  16
              74.    The Unruh Act also provides that a violation of the ADA, or California
  17
       state accessibility regulations, is a violation of the Unruh Act. Cal Civ. Code, §
  18
       51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
  19
  20   (N.D.Cal.1994).

  21          75.    Defendants’ above-mentioned acts and omissions have violated the
  22   Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
  23   advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
  24   disability.
  25          76.    Defendants’ above-mentioned acts and omissions have also violated
  26   the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
  27
       are liable for damages. (Civ. Code § 51(f), 52(a)).
  28
                                            12
                                         COMPLAINT
Case 2:19-cv-02853-ODW-GJS Document 1 Filed 04/12/19 Page 13 of 13 Page ID #:13



   1         77.      Because violation of the Unruh Civil Rights Act resulted in difficulty,
   2   discomfort or embarrassment for the Plaintiff, the Defendants are also each
   3
       responsible for statutory damages, such as a civil penalty. (Civ. Code § 52).
   4
             78.      Plaintiff was actually damaged.
   5
             79.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
   6
       statutory minimum damages of four thousand dollars ($4,000) for each offense.
   7
                                      PRAYER FOR RELIEF
   8
                      WHEREFORE, Plaintiff prays judgment against Defendants, as
   9
  10   follows:

  11         1. For injunctive relief, compelling Defendants to comply with the

  12               Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
  13               Plaintiff is not invoking section 55 of the California Civil Code and is not
  14               seeking injunctive relief under the Disabled Person Acts.
  15         2. Damages under the Unruh Civil Rights Act which provides for actual
  16               damages and a statutory minimum of $4,000 per each offense.
  17         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  18
                   42 U.S.C. § 12205; and Cal. Civ. Code § 52.
  19
  20
       DATED: April 12, 2019              THE LAW OFFICE OF HAKIMI & SHAHRIARI
  21
  22
  23
                                          By:   /s/ Peter Shahriari, Esq.____________
  24
                                                PETER SHAHRIARI, ESQ.
  25                                            Attorneys for Plaintiff Corrine Alvillar
  26
  27
  28
                                             13
                                          COMPLAINT
